                                               United States Bankruptcy Court
                                                    District of Hawaii
In re:                                                                                                     Case No. 19-00227-rjf
Hawaiian Ebbtide Hotel, Inc.                                                                               Chapter 11
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0975-1                  User: lisa                         Page 1 of 1                          Date Rcvd: Apr 01, 2019
                                      Form ID: 309F                      Total Noticed: 21


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Apr 03, 2019.
db             +Hawaiian Ebbtide Hotel, Inc.,    2415 Ala Wai Boulevard, #1901,     Honolulu, HI 96815-3410
aty            +Cynthia M. Johiro,    Dept of Attorney General,    425 Queen Street,    Honolulu, HI 96813-2903
aty            +Jerrold K. Guben,   O’Connor Playdon & Guben,     733 Bishop St., Fl. 24,
                 Honolulu, HI 96813-4070
aty            +Kristi Leiko Arakaki,    O’Connor Playdon Guben & Inouye LLP,     733 Bishop Street,   Suite 2400,
                 Honolulu, HI 96813-4070
aty            +Randolph R. Slaton,    O’Connor Playdon Guben & Inouye LLP,     733 Bishop Street,
                 Suite 2400, Makai Tower,    Honolulu, HI 96813-4022
smg             Department of Taxation,    Attn: Bankruptcy Unit,    PO Box 259,    Honolulu, HI 96809-0259
cr             +Ebbtide, LLC,   c/o 733 Bishop Street, Suite 2400,     Honolulu, HI 96813-4070
1413445        +Architectural Diagnostics Ltd.,     800 Bethel St. #500,    Honolulu, HI 96813-4338
1413448        +Board of Water Supply,    P.O. Box 135037,    Honolulu, HI 96801-5037
1413447         City & County of Honolulu,    Attn: Div of Treas-City Hall,     P.O. Box 4200,
                 Honolulu, HI 96812-4200
1413446        +Deely, King, Pang & Van Etten,    1003 Bishop St. #1550,     Honolulu, HI 96813-6444
1413454        +Ebbtide LLC,   c/o Carol NCUBE,     2424 Koa Avenue,   Honolulu, HI 96815-6200
1413453        +Hawaii Gas,   P.O. Box 29850,    Honolulu, HI 96820-2250
1413449        +Hawaiian Electric Company,    P.O. Box 30260,    Honolulu, HI 96820-0260
1413444        +Jason G.F. Wong, Esq.,    1001 Bishop Street, Suite 988,     Honolulu, HI 96813-3588
1410636        +John D. Wollstein,    Individually,    2415 Ala Wai Blvd., #1901,    Honolulu, HI 96815-3410
1413451        +Porter McGuire Kikuna & Chow LLP,     841 Bishop St. #1500,    Honolulu, HI 96813-3921
1413450        +Spectrum Business,    P.O. Box 30050,    Honolulu, HI 96820-0050
1413452        +West Oahu Aggregate Co. Inc.,    855 Umi St.,    Honolulu, HI 96819-2346

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: starconsultingllc@ymail.com Apr 02 2019 04:19:10     Christopher S.B. Woo,
                 Star Consulting LLC,   159 Kai’ulani Avenue,   Honolulu, HI 96815
smg             EDI: HITAX Apr 02 2019 08:18:00     Department of Taxation,   Attn: Bankruptcy Unit,
                 PO Box 259,   Honolulu, HI 96809-0259
smg            +EDI: IRS.COM Apr 02 2019 08:18:00     Internal Revenue Service - Hawaii,   IRS SPF Insolvency,
                 300 Ala Moana Blvd.,   Stop H240,   Honolulu, HI 96850-4992
                                                                                            TOTAL: 3

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
smg*              Internal Revenue Service,   IRS SPF Insolvency,   P.O. Box 7346,                       Philadelphia, PA 19101-7346
                                                                                                                  TOTALS: 0, * 1, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Apr 03, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on March 29, 2019 at the address(es) listed below:
              Christopher S.B. Woo    on behalf of Debtor    Hawaiian Ebbtide Hotel, Inc.
               attorneychristopherwoo@gmail.com
              Curtis B. Ching    on behalf of U.S. Trustee    Office of the U.S. Trustee.
               USTPRegion15.HI.ECF@usdoj.gov
              Cynthia M. Johiro    on behalf of Creditor    Department of Taxation, State of Hawaii
               atg.tax.hbcf@hawaii.gov, cynthia.m.johiro@hawaii.gov
              Jerrold K. Guben    on behalf of Creditor    Ebbtide, LLC jkg@opgilaw.com, julie@opgilaw.com
              Kristi Leiko Arakaki    on behalf of Creditor    Ebbtide, LLC kla@opgilaw.com, tammy@opgilaw.com
              Office of the U.S. Trustee.    ustpregion15.hi.ecf@usdoj.gov
              Randolph R. Slaton    on behalf of Creditor    Ebbtide, LLC RRS@opgilaw.com,
               alison@opgilaw.com;julie@opgilaw.com
                                                                                              TOTAL: 7

            U.S. Bankruptcy Court - Hawaii #19-00227 Dkt # 19 Filed 04/03/19 Page 1 of 3
Official Form 309F (12/17)
 Information to identify the case:
 Debtor
                   Hawaiian Ebbtide Hotel, Inc.                                          EIN 32−0472034
                   Name


 United States Bankruptcy Court District of Hawaii
                                                                                         Date case filed for chapter 11 2/25/19
 Case number: 19−00227

Notice of Chapter 11 Bankruptcy Case

For the debtor listed above, a case has been filed under chapter 11 of the Bankruptcy Code. An order for relief has
been entered.
This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtor or the debtor's property. For example, while the stay is in effect, creditors cannot
sue, assert a deficiency, repossess property, or otherwise try to collect from the debtor. Creditors cannot demand repayment
from the debtor by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and punitive damages
and attorney's fees.
Confirmation of a chapter 11 plan may result in a discharge of debt. A creditor who wants to have a particular debt excepted
from discharge may be required to file a complaint in the bankruptcy clerk's office within the deadline specified in this notice.
(See line 11 below for more information.)
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

Do not file this notice with any proof of claim or other filing in the case.


  1. Debtor's full name                       Hawaiian Ebbtide Hotel, Inc.


  2. All other names used in the aka Hawaiian Ebbtide Hotel, aka John Wollstein
     last 8 years

  3. Address                                  2415 Ala Wai Boulevard, #1901
                                              Honolulu, HI 96815

  4. Debtor's attorney                        Christopher S.B. Woo                               Contact phone: 808.940.3244
      Name and address                        Star Consulting LLC
                                              159 Kai'ulani Avenue                               Email:
                                              Honolulu, HI 96815                                 attorneychristopherwoo@gmail.com

  5. Bankruptcy clerk's office                1132 Bishop Street, Suite 250                      Hours open: Mon−Fri 8:30am to 4:00pm
      Documents in this case may be filed     Honolulu, Hawaii 96813
      at this address.                                                                           Contact phone: (808) 522−8100
      You may inspect all records filed in
      this case at this office or online at
      www.pacer.gov.


  6. Meeting of creditors                     April 24, 2019 at 02:00 PM                         Location:
      The debtor's representative must
      attend the meeting to be questioned The meeting may be continued or adjourned to a later   US Trustee Meeting Room, 1132
      under oath.                         date. If so, the date will be on the court docket.
      Creditors may attend, but are not                                                          Bishop Street, Suite 606, Honolulu, HI
      required to do so.                                                                         96813

                                                                                                   For more information, see page 2 >




Official Form 309F (For Corporations or Partnerships)                Notice of Chapter 11 Bankruptcy Case                           page 1




        U.S. Bankruptcy Court - Hawaii #19-00227 Dkt # 19 Filed 04/03/19 Page 2 of 3
Debtor Hawaiian Ebbtide Hotel, Inc.                                                                                              Case number 19−00227


  7. Proof of claim deadline                  Deadline for filing proof of claim: 7/23/19

                                              A proof of claim is a signed statement describing a creditor's claim. A proof of claim form may be obtained
                                              at www.uscourts.gov or any bankruptcy clerk's office.

                                              Your claim will be allowed in the amount scheduled unless:

                                                        • your claim is designated as disputed, contingent, or unliquidated;
                                                        • you file a proof of claim in a different amount; or
                                                        • you receive another notice.

                                              If your claim is not scheduled or if your claim is designated as disputed, contingent, or unliquidated, you
                                              must file a proof of claim or you might not be paid on your claim and you might be unable to vote on a plan.
                                              You may file a proof of claim even if your claim is scheduled.

                                              You may review the schedules at the bankruptcy clerk's office or online at www.pacer.gov.

                                              Secured creditors retain rights in their collateral regardless of whether they file a proof of claim. Filing a
                                              proof of claim submits a creditor to the jurisdiction of the bankruptcy court, with consequences a lawyer can
                                              explain. For example, a secured creditor who files a proof of claim may surrender important nonmonetary
                                              rights, including the right to a jury trial.


  8. Exception to discharge                   If § 523(c) applies to your claim and you seek to have it excepted from discharge, you must start a judicial
     deadline                                 proceeding by filing a complaint by the deadline stated below.
      The bankruptcy clerk's office must
      receive a complaint and any required    Deadline for filing the complaint: No date set
      filing fee by the following deadline.


  9. Creditors with a foreign                 If you are a creditor receiving notice mailed to a foreign address, you may file a motion asking the court to
     address                                  extend the deadlines in this notice. Consult an attorney familiar with United States bankruptcy law if you
                                              have any questions about your rights in this case.


  10. Filing a Chapter 11                     Chapter 11 allows debtors to reorganize or liquidate according to a plan. A plan is not effective unless the
      bankruptcy case                         court confirms it. You may receive a copy of the plan and a disclosure statement telling you about the plan,
                                              and you may have the opportunity to vote on the plan. You will receive notice of the date of the confirmation
                                              hearing, and you may object to confirmation of the plan and attend the confirmation hearing. Unless a
                                              trustee is serving, the debtor will remain in possession of the property and may continue to operate its
                                              business.


  11. Discharge of debts                      Confirmation of a chapter 11 plan may result in a discharge of debts, which may include all or part of your
                                              debt. See 11 U.S.C. § 1141(d). A discharge means that creditors may never try to collect the debt from the
                                              debtor except as provided in the plan. If you want to have a particular debt owed to you excepted from the
                                              discharge and § 523(c) applies to your claim, you must start a judicial proceeding by filing a complaint and
                                              paying the filing fee in the bankruptcy clerk's office by the deadline.




Official Form 309F (For Corporations or Partnerships)                     Notice of Chapter 11 Bankruptcy Case                                          page 2




        U.S. Bankruptcy Court - Hawaii #19-00227 Dkt # 19 Filed 04/03/19 Page 3 of 3
